Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 17 (currently amended): A method for use in a general sensor   comprising at least one sensor  , a short range communications interface  , a long range communications interface , controller , said method comprising: detecting a first access point   through said short range communications interface ; receiving operating instructions for said at least one sensor  from said first access point 
; causing said at least one sensor   to operate according to said operating instructions 
; receiving sensor data from said at least one sensor; and for reporting said sensor data through said long range communications interface.

Claim 18 (currently amended): A nontransitory computer readable storage medium encoded with instructions that, when loaded and executed on a processor, causes the processor to perform a method to be performed for use in a general sensor comprising at least one sensor, a short range communications interface, a long range communications interface, controller, said method comprising: detecting a first access point through said short range communications interface; receiving operating instructions for said at least one sensor from said first access point; causing said at least one sensor to operate according to said operating instructions; receiving sensor data from said at least one sensor; and for reporting said sensor data through said long range communications interface.

Allowable Subject Matter
3.	In view of claims filed on 05/17/2021 and further search, Claims 1-18 are allowed over prior art.
4.            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein least one sensor, a short range communications interface, a long range communications interface and a controller.
	Prior art teaches  provide signaling mechanisms for wireless networks composed of a large number of stations. An example method embodiment comprises: receiving, by an access node of an access network, a frame from an overlapped access network, indicating time restrictions for reserving a wireless medium for the access network and a system can comprise a radio frequency (RF) monitoring device configured to collect information.
However, the prior art  fails to teach the claimed limitation wherein least one sensor, a short range communications interface, a long range communications interface and a controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647